PER CURIAM.
We consolidate these two petitions for writs of certiorari compelling production of discovery in the personal injury action pending in the circuit court. Our review of the two circuit court orders challenged in the petitions reveals that the circuit court did not have the opportunity to apply Katzman v. Ranjana Corp., 90 So.3d 873 (Fla. 4th DCA 2012), which limited and discussed the modified opinion in Katzman v. Rediron Fabrication, Inc., 76 So.3d 1060 (Fla. 4th DCA 2011), review dismissed, 88 So.3d 149 (Fla.2012). Our decision in *551Ranjana issued after the circuit court issued its discovery orders here. Based on both cases, we grant the petitions, quash the orders and direct the circuit court to reconsider the issues in light of the two cases.

Petitions Granted.

STEVENSON, HAZOURI and CIKLIN, JJ., concur.